Title: From George Washington to William Livingston, 22 August 1777
From: Washington, George
To: Livingston, William



Sir
Head Quarters [Bucks County, Pa., 22] August 1777

By the inclosed Letters you will Observe how necessary it is for me to draw off the Regts now in your State, commanded by Colonls Dayton & Ogden, & consequently for you to Order out some of the Militia to

replace them, which I expect you will immediately do should it appear necessary to you—It would appear (for what reason I am totally unable to account) that Maryland is the Object of Genl Howe’s present attention—I shall therefore be under the necessity of Moving the Army that way, though very contrary to my late intention, as that army will be too near us to turn our backs & act on a different Quarter. I am &c.

G.W.

